DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 12/07/2021 
Application is a CON of  PCT/CN2019/095385 07/10/2019

Response to Arguments
Applicant's arguments and Amendments filed on 12/07/2021 have been fully considered and persuasive.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 19 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for controlling a photographing apparatus or an apparatus comprising at least one storage medium for 
resetting the photographing apparatus to preset state information, wherein the preset state information is state information of the photographing apparatus before last time the gimbal loads the photographing apparatus;
unloading at least one of a drive of the photographing apparatus and a drive of the gimbal to disconnect the gimbal from the photographing apparatus, upon detecting the first indication signal;
switching a communication link between the photographing apparatus and a gimbal on which the photographing apparatus is mounted from an active state to an inactive state, wherein, in the active state, the photographing apparatus is controlled by the gimbal, and in the inactive state, the photographing apparatus is autonomously controlled” as combined with other limitations in claims 1, 19 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        December 17, 2021